Citation Nr: 1443726	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-26 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether a reduction in the rating for the Veteran's lumbar spine disability from 40 to 0 percent, effective July 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from March 1997 to March 2001, and from March 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reduced the Veteran's lumbar spine disability rating from 40 percent to noncompensable.

In September 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. In May 2010, the RO notified the Veteran of a proposed rating decision to reduce the evaluation for his lumbar spine disability from 40 percent to zero percent.
 
2. In an April 2011 rating decision, the RO effectuated the proposed rating reduction, effective as of July 2, 2011; at the time of the reduction, the Veteran's 40 percent disability evaluation had been in effect since June 30, 2003, a period of more than five years.
 
3. The preponderance of the evidence of record indicates that the Veteran's lumbar spine disability has shown sustained improvement under the ordinary conditions of life, with all movements within normal limits.






CONCLUSION OF LAW

Reduction of the rating for a lumbar spine disability was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.13, 4.71a, Diagnostic Code 5242 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  The beneficiary must also be advised in the advance notice of his or her right to a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of notice.  38 C.F.R. § 3.105(i).
 
In this case the RO followed applicable notice regulations.  The Veteran was notified of the contemplated reduction action by a letter dated in May 2010 that informed him of his right to submit evidence within 60 days, and enclosed a VA Form 21-0789 (Your Rights to Representation and a Hearing) that informed him of his right to a hearing if requested within 30 days.  Thereafter, the Veteran neither requested a pre-adjudication hearing within the 30 day limit nor otherwise submitted evidence within the 60 day limit.  The rating decision on appeal was issued more than 60 days after the pre-adjudication notice letter.  The Board thus finds that the duty to notify was satisfied prior to the rating decision on appeal.
 
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment records, and private and VA treatment records.

The Veteran was afforded VA compensation and pension examinations germane to his claim on appeal in March 2005, May 2009, and April 2010.  These examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Although the Veteran asserted at pp. 7-8 of his September 2012 Travel Board hearing that the April 2010 VA examiner did not measure his range of motion, the Board finds that this assertion lacks credibility because the VA examiner expressly identified the Veteran's range of motion measurements, including on repetitive testing, in the report.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (when considering whether lay evidence is credible, the Board may properly consider facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).

VA provided the Veteran with a hearing before the undersigned VLJ in September 2012.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).
 
As noted above, the Board has found the RO complied with the notice requirements of 38 C.F.R. § 3.105(e) and (i).  Accordingly, the remaining question before the Board is whether the reduction was properly based on the evidence of record.
 
Where, as here, a rating has been in effect for five years or more, it is subject to the governing regulations of 38 C.F.R. §§ 3.344(a), (b).  Under 38 C.F.R. § 3.344(a), it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Under 38 C.F.R. § 3.344(b), reexamination is provided for in cases where doubt remains.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Brown, 5 Vet. App. 413.
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).

A lumbar spine disability may be rated pursuant to the General Rating Formula for Diseases and Injuries of the spine set forth in DCs 5235-5242.  Under the general rating formula, a 10 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.

Intervertebral disc syndrome (IVDS) is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this case, there is no diagnosis of IVDS, and the May 2009 VA examiner expressly found that there are no signs of lumbar IVDS.  As such, it does not constitute evidence against the propriety of the reduction.

After reviewing the evidence of record, the Board finds that the reduction in the rating for the Veteran's lumbar spine disability from 40 to 0 percent, effective July 1, 2011, was proper.

The entire record of examinations and the medical-industrial history has been reviewed, and demonstrates that the recent examinations are full and complete.  Specifically, the March 2005, May 2009, and April 2010 examiners all considered the Veteran's history and recorded his range of motion, including taking into account pain and functional loss.  38 C.F.R. § 3.344(a).  The examination results clearly demonstrate sustained improvement, and not as a result of bed rest.  Id.  Specifically, the Veteran manifested pain on forward flexion at 30 degrees in his March 2005 examination, pain on forward flexion at 60 degrees in his May 2009 examination, and full flexion to 90 degrees without pain in his April 2010 examination.  Moreover, by his April 2010 examination, the VA examiner found that all of the Veteran's movements were within normal limits, and that his October 2009 x-ray and November 2009 MRI results show that he does not have degenerative disc disease of the spine.  Further, it is reasonably certain that the improvement will be maintained under the ordinary conditions of life, as it has continued to measurably improve even during the Veteran's work in the field of construction.  Id.

Based on the foregoing, the noncompensable rating assigned is appropriate.  Although the Board has considered the Veteran's subjective reports of pain and worsening, including his statement at p. 4 of his September 2012 Travel Board hearing that his lumbar spine pain level is 10 out of 10 (i.e., the highest pain threshold possible), the Board finds such reports less probative than the objective evidence from the April 2010 VA examiner, which includes a finding of "no indication of pain, weakness, or fatigue," including on repeated flexion and extension of his back.  Dalton, 21 Vet. App. at 38 (2007).  Further, the Veteran's documented normal range of motion on his April 2010 examination is consistent with a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

The Board has also considered the Veteran's September 2012 testimony, at p. 6, that he has "no range of motion that is any kind of normal function."  The Board finds that the Veteran's assertion warrants less probative weight than the objective evidence from the April 2010 VA examiner, based on the examiner's greater medical knowledge and expertise.

The Board has likewise considered the Veteran's May 2011 statement that his doctors told him that his back will only get worse, as well as his own October 2011 statement to that effect.  The Board finds that those generic assertions are less probative than the May 2009 and April 2010 VA examiners' findings of objective evidence of improvement in the Veteran's own range of motion.

The Board has additionally considered the Veteran's October 2011 assertion that his lumbar spine disability has resulted in a nerve disorder.  Although a November 2009 lumbar MRI report includes a finding of slight displacement of the left S1 nerve root, the April 2010 VA examiner considered that evidence, performed a physical examination, and determined that the Veteran has "no indication of lower extremity radiculopathy or sensory deprivation bilaterally."  The Board finds that the VA examiner's findings warrant greater probative weight than the Veteran's assertions based on the examiner's greater medical knowledge and expertise.

As doubt does not remain given the evidence described above, a reexamination is unwarranted.  38 C.F.R. § 3.344(b).

The aforementioned evidence indicates that the Veteran's lumbar spine disability has shown improvement.  Compensable limitation of motion is not shown, nor is ankylosis, IVDS, or painful motion, as needed for compensable evaluations under Diagnostic Codes 5235-5243.  Further, the April 2010 VA examiner found that the Veteran does not have degenerative disc disease of the spine, as needed for a compensable evaluation under Diagnostic Codes 5002-5010.  Thus, the reduction was proper.


ORDER

Reduction of the rating for a lumbar spine disability was proper, and the appeal is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


